OPINION
On June 6, 1996, the Licking County Grand Jury indicted appellant, Thomas Coulson, on one count of aggravated assault with a physical harm specification in violation of R.C. 2903.12(A)(2) and R.C. 2941.143, one count of criminal damaging in violation of R.C. 2909.06 and one count of domestic violence in violation of R.C. 2919.25.
On July 30, 1996, appellant pled no contest to the charges. By judgment entry filed July 30, 1996, the trial court found appellant guilty and sentenced him to an indeterminate term of two to five years on the aggravated assault charge and thirty days in jail on each of the remaining two charges, all to be served concurrently.
On January 7, 1998, appellant filed a motion to advise and sentence appellant pursuant to S.B. No. 2. By judgment entry filed February 17, 1998, said motion was denied.
Appellant filed a notice of appeal and this matter is now before this court for consideration. Assignment of error is as follows:
I
  TRIAL COURT ERRORED (SIC) IN OVERRULING OR DENYING THE DEFENDANTS/APPELLANTS STATUTORY RIGHT TO BE SENTENCE ACCORDINGLY TO SENATE BILL (2) IN EFFECT JULY 1, 1996.
                                    I
Appellant claims he was improperly sentenced. We disagree.
Appellant claims he was sentenced after the effective date of S.B. No. 2 (July 1, 1996) and therefore he was entitled to be sentenced under S.B. No. 2 provisions. In support, appellant cites this court's decision in State v. Rush (July 7, 1997), Stark App No. 96 CA 419, unreported. We note the Supreme Court of Ohio reversed Rush stating as follows:
  2. Because the General Assembly has expressly stated that the amended sentencing provisions of Am.Sub.S.B. No. 2 are applicable only to those crimes committed on or after its effect date, R.C.  1.58(B) is inapplicable. The amended sentencing provisions of Am.Sub.S.B. No. 2 apply only to those crimes committed on or after July 1, 1996.
 State v. Rush (1998), 83 Ohio St.3d 53, paragraph two of the syllabus.
The sole assignment of error is denied.
The judgment of the Court of Common Pleas of Licking County, Ohio is hereby affirmed.
By Farmer, P.J., Gwin, J. and Wise, J. concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Licking County, Ohio is affirmed.